BLODGETT, P. J.
Heard without the intervention of a jury.
For plaintiff: Huddy & Moulton.
For defendant: 'Sherwood, Heltzen & Clifford.
Action to recover damages to an automobile and for personal injuries by reason of a collision on November 27, 1929. '
Plaintiff, owner of the car in question, was driving toward tbe centre of Providence on Richmond Street about •the centre of the street. Behind her was proceeding a truck. Plaintiff was intending to enter a garage on Richmond 'Street and, as she approached the entrance to the garage, slowed the speed of her car. She testified she held out her hand as a signal she was about to turn.
The truck collided with the rear end of 'her ear.
From the testimony the Court is of the opinion that the truck was being driven too close to the other car and that when plaintiff slowed up, the truck was being driven at such a rate of speed as to make a collision inevitable, and that defendant’s driver was guilty of negligence and that there was no contributory negligence on part of plaintiff.
The damage to the car was $209.
Plaintiff was a teacher of piano music, and suffered a severe nervous shock, and it was testified to by Dr. George H. Briggs that she is still in a very nervous condition.
The mother of plaintiff also testified as to the suffering the plaintiff underwent by reason of the accident and that previous to the accident plaintiff was in extremely good health.
Decision for plaintiff for $1200.